internal_revenue_service p o box cincinnati oh number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil dear we have considered your request for advance approval of your grant-making programs under sec_4945 g of the internal_revenue_code dated date and received date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you were classified as a private_foundation as defined in sec_509 you indicated that you will operate a grant-making program called y the purpose of the scholarship is to provide scholarships to certain qualified students who attend or desire to attend catholic elementary schools and catholic high schools in z but who need financial assistance in order to do so the parents of the elementary_school and high school students must complete a smart application form which helps calculate a student’s financial need each year the trustee advises the scholarship advisory committee as to the amount available for scholarships the scholarship advisory committee whose members are selected by the trustee and serve at the discretion of the trustee then reviews the recommendations of the principals and recommends to the trustee those students who should receive the scholarship awards each year the principals of the catholic elementary and secondary schools in and around z recommend to the scholarship advisory committee which students should receive the scholarship awards the scholarship advisory committee also determines the number of scholarships that shall be awarded and the amount of each scholarship the scholarship advisory committee makes its recommendations based on the recommendations of the principals and the factors set forth by the scholarship program’s application and summary report the summary report is generated by a software program that considers the financial need and grade point average of each student the program ranks the students as a result of name ein this financial and academic information the scholarship program’s application and summary report help the scholarship advisory committee rank the applicants based on academic merit and financial need the trustee then selects the scholarship recipients a significant number of scholarships are awarded each year to students selected from a large pool of eligible_candidates for example it is anticipated that awarded in awarded in students eligible to apply for scholarships in scholarships will be awarded in scholarships will be scholarships will be and there are approximately students eligible to apply in and students eligible to apply in applicants in applicants in and it is anticipated that there will be applicants there were in and the scholarship program is advertised and promoted by local churches articles about the scholarship program have appeared in b in addition individual parishes have included scholarship information in their sunday bulletins furthermore the principals of the schools notify families of the availability of the scholarships all scholarships are awarded on an objective and non-discriminatory basis no scholarships may be awarded to any individual who is related by blood adoption or marriage to any member of the scholarship advisory committee or any disqualified persons of x at the end of each school’s marking period the principals of each school receive a report of the grades and status of the students receiving scholarships they notify the scholarship advisory committee and the trustee if any students are not satisfying the scholarship guidelines if the reports submitted to the committee and trustee indicate that all or a portion of the grant is not being used as designated the committee will investigate and withhold future payments until the delinquent reports have been submitted the student receiving the scholarship and his her family will be contacted concerning the student’s failure to meet the requirements of the scholarship program if the requirements of the scholarship program cannot be met the student’s family will be advised of the discontinuation of the award the trustee pays the scholarship award directly to the elementary_school or high school attended by the recipient attends for the recipient’s benefit the trustee provides a letter to each educational_institution specifying that the educational institution’s acceptance of the scholarship proceeds constitutes the educational institution’s agreement to refund any unearned portion of a scholarship if subsequent to payment of a scholarship a scholarship recipient fails to meet any terms or conditions of the scholarship program and to notify the trustee if a scholarship recipient fails to meet any terms or conditions of the scholarship program the trustee agrees to maintain records relating to information used to evaluate the qualification of potential grantees identification of the grantees including any relationship of any grantee to the trust the amount and purpose of each grant and all grantee reports and other follow-up data obtained in administering the trust’s grant program name ein each year if a student wants to renew a scholarship the student’s parents must follow h the same procedures of completing the application form and providing the _ required information sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance revrul_77_434 c b provides that long-term low interest loans by private_foundations for educational_purposes may be considered grants within the meaning of sec_4945 of the code based on the information submitted and assuming your scholarship and loan programs will be conducted as proposed with objectivity and nondiscrimination in awarding grants we determined that your procedures in awarding scholarship grants and educational loans comply with the requirements of sec_4945 and sec_4945 of the code and that scholarships and loans granted according to these procedures will not be taxable_expenditures within the meaning of sec_4945 name ein this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants or loans will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your grant-making procedures is a one-time approval of your system standards and procedures that will result in grants and loans which meet the requirements of sec_4945 and sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to succeeding grant and loan programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we have not considered whether grants made under your procedures are excludable from the gross_income of recipients under sec_117 if the code any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
